DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 12-22-2021 has been entered into the record.
Claims 41-60 are pending.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Information Disclosure Statement
The information disclosure statement filed 12-22-2021 has been considered.  An initialed copy is enclosed.

Rejection Withdrawn
The rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claim.

Rejections Maintained/ Newly Applied to newly presented Claims
Claims 41, 43-49 and 54 stand and new claims 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (WO 2016/094304 with priority to December 13, 2014; of record) in view of Brogdon et al (US 2016/0046724 with priority to July 21, 2015; of record) for all the reasons made of record.
It is of note that Morgan et al teach that the anti-BCMA CAR T cells do not show signs of inducing a cytokine storm (see page 14, lines 5-10).  Morgan et al teach autologous cells (e.g. obtained from the subject page 65, lines 20-25; paragraph bridging pages 70-71).  Morgan et al teach treatment of humans using human donor T cells (see page 74 second and third paragraphs; page 75, first paragraph).  As such, the combination teaches the newly added limitations of claims 57 and 58.  
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that the Office has not established a prima facie case of obviousness as one of ordinary skill in the art would have had no reason or motivation to modify the teachings of Morgan et al and/or Brogdon et al to arrive at the claimed invention and would have found the outcome to be predictable. Applicant’s argue that prior to Applicant’s discovery administration of CAR T cells were known to result in severe cytokine release syndrome in human subjects, at page 2, lines 3-W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)". As the references as combined do not discourage the claimed dosages and does not teach that the doses would be less effective or undesirable for its claimed therapeutic property and therefore, potential for cytokine release syndrome with increasing doses of CAR T cells is not a teaching away from the combination because production cost does not speak to the function or lack thereof of the combination as claimed and does not speak to the other known risk factors for cytokine release syndrome.  Additionally, Morgan et al tech that anti-BCMA CAR T cells do not show signs of inducing a cytokine storm (see page 14, lines 5-10).    A reference will teach away when it suggests that the developments flowing from its disclosures are unlikely to produce the objective of the applicant's invention.  In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).  In the instant case, there is no teaching in the cited references that the higher doses would be therapeutically ineffective for the claimed treatment.  Moreover, Morgan et al specifically teach that these higher dosages are contemplated.   Morgan et al teach that the quantity and frequency of administration will be determined by a variety of factors and appropriate dosages determined by clinical trials.  As such, dosages within the claimed ranges are explicitly contemplated by Morgan et al.  Applicant argues that the outcomes are not predictable with respect to the dosage and cytokine release safety profile at dosages within this range.  This is not persuasive, as the safety profile for the particular dosages is not set forth.  Only that 71% of the patients had a cytokine release issue across all cohorts.  There is no documentation that associates anti-BCMA CAR T cells with cytokine release syndrome at any particular dose.  Additionally, it was known in 2017 that treatment of cytokine release syndrome of patients was the standard of care for patients undergoing CAR T cell therapy (Santomasso et al (2019 ASCO Educational Book pp, 433-444) citing earlier studies, page 436, column 1, second paragraph).  As such, cytokine release syndrome, if it occurs can be treated.  Furthermore Santomasso et al teach other known risk In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Here, there is a reasonable expectation of therapeutic efficacy given the demonstrated on target effects of the CAR T cells of Morgan et al.
The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In other words, each piece of rebuttal evidence should not be evaluated for its ability to knockdown the prima facie case. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988).  Here, the evidence of secondary considerations has been rebutted and that such therapeutic properties are not unexpected and no teaching away has been found.  The rejection is maintained.
Inasmuch as the rebuttal of the obviousness rejections depending upon combination of Morgan et al (WO 2016/094304 with priority to December 13, 2014; of record) in view of Brogdon et al (US 2016/0046724 with priority to July 21, 2015; of record) does not fail, all the other 103 rejections based thereon are maintained for reasons made of record.

Claim 42 stands rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (WO 2016/094304 with priority to December 13, 2014) and Brogdon et al (US 2016/0046724 with priority to July 21, 2015) as applied to claims 41, 43-49 and 54 further in view of Clarke et al (Cryotherapy, 11(4):472-479, 2009) and Rizoli (PlasmaLyte The journal of TRAUMA, Injury, Infection and Critical care 70(5), May 2011, Supplement 2011 S17-18) for all the reasons made of record.

Claims 50-53 stand rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (WO 2016/094304 with priority to December 13, 2014) and Brogdon et al (US 2016/0046724 with priority to July 21, 2015) as applied to claims 41, 43-49 and 54 further in view of Laubach et al Expert Opin Investig Drugs 23(4):445-452,2014) and Dimopoulos et al (Nat. Rev. Clin. Onc. 12:42-54, 2015, published online 25 November 2014) for all the reasons made of record.


Status of Claims
Claims 41-60 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645